        Case 6:20-cv-00622-ADA Document 31 Filed 09/24/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
NCS MULTISTAGE INC.                §
                                   §            CIVIL NO:
vs.                                §            WA:20-CV-00622-ADA
                                   §
TCO PRODUCTS INC., TCO AS, ARSENAL §
INC.

         ORDER CANCELLING TELEPHONIC SCHEDULING
                      CONFERENCE
       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for TELEPHONIC SCHEDULING CONFERENCE on Thursday, September 24, 2020 at
02:30 PM is hereby CANCELLED until further order of the court.

       IT IS SO ORDERED this 24th day of September, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
